IN THE SUPREME COURT OF THE STATE OF DELAWARE

FREDERICK B. CIMO, 1                    §
                                        §      No. 668, 2015
      Defendant Below,                  §
      Appellant,                        §      Court Below—Family Court
                                        §      of the State of Delaware
      v.                                §
                                        §      Cr. ID No. 1405012227
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                           Submitted: December 21, 2015
                           Decided:   January 28, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                       ORDER

      This 28th day of January 2016, having considered the notice to show cause

issued on December 10, 2015 under Supreme Court Rule 29(b), and the appellant’s

response to the notice, it appears to the Court that:

      (1)    This appeal is from an order issued in a Family Court adult criminal

matter. On December 10, 2015, the Clerk inadvertently issued the appellant a

notice to show cause pertaining to a Family Court civil matter.




1
  This Order is captioned in the full name of the appellant. The December 10, 2015 Order
assigning a pseudonym to the appellant is hereby withdrawn. See Del. Supr. Ct. R. 7(d)
(governing use of pseudonyms).
       (2)    This Court lacks jurisdiction to consider an appeal directly from the

Family Court in an adult criminal matter.2 An appeal from the Family Court in an

adult criminal matter is taken to the Superior Court, with the further right of appeal

as provided by law to this Court.3

       (3)    The Court has concluded that the appeal, on its face, manifestly fails

to invoke the Court’s jurisdiction and must be dismissed. 4 In the interest of justice,

the Court will remand the case to the Family Court for the issuance of a new final

order so that the appellant may file a timely appeal in the Superior Court. 5

       NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED

under Supreme Court Rule 29(c). This case is remanded to the Family Court with

instructions to enter a new final order. Jurisdiction is not retained. The mandate

shall issue forthwith.

                                           BY THE COURT:

                                           /s/ Collins J. Seitz, Jr.
                                                  Justice




2
  10 Del. C. § 1051(b).
3
  Id.
4
  Del. Supr. Ct. R. 29(c).
5
  See, e.g., Jackson v. Jackson, 2003 WL 22866415 (Del. Nov. 25, 2003).
                                              2